Citation Nr: 1224356	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and secondary alcoholism.

2.  Entitlement to service connection for PTSD and secondary alcoholism.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2010, the Veteran participated in an informal conference at the RO.  A report of this conference is associated with the claims file.

In May 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2007 decision, the RO determined that service connection for PTSD and secondary alcoholism was not warranted because the evidence was insufficient to confirm a link between the Veteran's current symptoms and an in-service stressor.

2.  Evidence added to the record since the October 2007 RO decision includes an April 2010 private psychiatric evaluation that suggests the Veteran has PTSD that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The RO's October 2007 decision denying service connection for PTSD and secondary alcoholism is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the RO's October 2007 decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for PTSD and secondary alcoholism.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, the Board finds that any discussion of the duties to notify and assist is unnecessary.


II. Analysis

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the October 2007 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision that month and did not initiate an appeal.  Therefore, it became final.  The RO's decision indicated that, while there was evidence of a diagnosis of PTSD, there was insufficient evidence to confirm a link between the Veteran's current symptoms and an in-service stressor.  Essentially, the Veteran had asserted that he was sexually abused as a child.  Then, during service in the Philippines, he witnessed service members raping and sexually assaulting children, which worsened his psychiatric disorder.

Evidence added to the claims file since the October 2007 RO decision includes an April 2010 private psychiatric evaluation, showing a diagnosis of PTSD and an opinion suggesting that it was incurred in or aggravated by the Veteran's service.  The Veteran also submitted a certificate showing that he underwent an alcohol safety action program in March 1982.  This supports his contention that, after witnessing the sexual assault of children during service, he began to drink heavily.

The Board finds that this evidence is new and material.  It relates to the unestablished fact of whether the Veteran has PTSD and secondary alcoholism that is related to an in-service stressor.  The Veteran's private psychologist is certainly competent to provide such an opinion.  As such, the Veteran's claim is reopened, and, to this extent, it is granted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD and secondary alcoholism is reopened.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

As noted above, a diagnosis of PTSD is of record.  In addition, an April 2010 private treatment record contains a suggestion that the Veteran has PTSD that is related to or was aggravated by his service.  However, the Board finds that this evidence is inadequate as it does not fully address whether the Veteran manifested PTSD prior to service and, if so, whether it was aggravated therein.  As such, the Board concludes that a remand is necessary to afford the Veteran a VA examination to make a determination in this case.

Generally, corroboration of an in-service stressor related to PTSD cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In this case, the Veteran has reported that he witnessed children being raped and sexually assaulted during service in the Philippines.  He has submitted a letter from his mother describing his behavior after he returned from service and a certificate showing that he had undergone an alcohol treatment program during service in 1982.  The Board notes that the Veteran's psychiatric examination upon entrance into service was normal.  However, he has stated that he was the victim of childhood sexual assault prior to service.  As such, the examiner will be asked whether PTSD, if it is diagnosed, existed prior to service and, if so, whether it was aggravated therein.

Prior to arranging for the Veteran to undergo examination, the RO should request and obtain any Social Security Administration (SSA) records pertinent to the Veteran.  He stated during his May 2012 Board hearing that he was in receipt of SSA disability benefits.  Furthermore, the Veteran stated that he continued to receive mental health treatment from the VA medical center in Asheville, North Carolina.  These records were last obtained in September 2009.  Any more recent treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request all records pertinent to the Veteran's claim from the VA medical center in Asheville, North Carolina, since September 2009 and associate them with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his PTSD and secondary alcoholism.  The claims file must be made available to and reviewed by the examiner, who must be either a psychologist or psychiatrist.  Any further indicated special studies, including psychological studies, should be accomplished.

With respect to the Veteran's stressor of having witnessed the sexual assault of children during service, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a consequence.  In particular, the examiner should consider the fact that the Veteran underwent an alcohol abuse program in 1982 and also consider the written statement from the Veteran's mother dated in July 2010.

In rendering this opinion, the examiner is also asked to address the following:

   a.  Is there clear and unmistakable evidence that PTSD existed prior to the Veteran's service?  The examiner is asked to address the Veteran's statements that he was sexually molested as a child.

   b.  If PTSD is found to have existed prior to service, is there clear and unmistakable evidence that any in service increase in severity of the preexisting PTSD was due only to the natural progress of the condition?

   c.  If PTSD did not exist prior to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that the disability was incurred in service.
   
   d.  Should the examiner determine that the Veteran does have PTSD which had its onset in or was aggravated by service, an opinion should also be provided as to whether the Veteran has alcoholism secondary to the PTSD.

The examination report must include a discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to relevant evidence in the file.

If the examiner determines that he/she cannot provide the requested medical opinions without resorting to mere speculation, then he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


